We are not unmindful of State v. Cockrell, 27 Okla. 639,112 P. 1000; Lovett v. Lankford, 47 Okla. 12, 145 P. 767, and Lankford v. Schroeder, 47 Okla. 279, 147 P. 1049, heretofore cited, nor of the expression in the Cockrell Case:
"That the depositors' guaranty fund, and the funds of a failed bank in the hands of a Bank Commissioner for the purpose of reimbursing the depositors' guaranty fund, is as much a fundof the state as the common school fund, is also true."
But the words underscored indicate that in fact: (1) Neither are considered state funds. (2) Both are considered trust funds. Being trust funds, they are subject to taxation or not dependent upon the individual nature of the property. The school fund being property used exclusively for educational purposes, like that used exclusively for religious and charitable purposes (and being property of the United States), the same was so recognized and exempted from taxation by section 6, article 10, of the Constitution. The fund in the case at bar being administered for the benefit of a class of the citizenship, to wit, depositors in failed banks, and the same being upon a class of property subject to taxation, to wit, trust funds, by force of the Constitution, section 5, article 10, Constitution, "Taxes shall be uniform upon the same class of subjects," the said fund is subject to taxation, for it is a fund held in trust by the state for the benefit of individuals.
We have also examined State Banking Board v. Okla. Bankers Trust Co., 49 Okla. 72, 151 P. 566; Nat. Surety Co. v. State Banking Board, 49 Okla. 184, 152 P. 389; State Banking Board v. Okla. Bankers Trust Co., 63 Okla. 260, 164 P. 660; and State ex rel. Freeling v. Smith, 77 Okla. 277, 188 P. 96, and find that these cases and others following the rule therein announced are not in conflict with the decision herein. None of these cases hold the fund in question to be a state fund; in fact they may be said to be based upon a view that the fund is property in which the state has a substantial interest. Lovett v. Lankford, supra.
The rehearing is denied.
BRANSON, C. J., MASON, V. C. J., and HARRISON, LESTER, CLARK, and HEFNER, JJ., concur.
PHELPS and HUNT, JJ., dissent.